             Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.123 Page 1 of 9
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COUR                                                AUG 1 3 2021
                                         SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA
                                  V.

                    JESSE BOJORQUEZ (1)                                 Case Number:          20CR3123-WQH

                                                                     FD BY MAX AUGUST SCHOENING
                                                                     Defendant's Attorney
 USM Number                       97314298
 • -
 TIIE DEFENDANT:
 IZI pleaded guilty to count(s)        I OF THE INFORMATION.

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                    Nature of Offense                                                                 Number(s)
18 USC 922(g)(l) and               FELON IN POSSESSION OF A FIREARM                                                     I
924(a)(2)




     The defendant is sentenced as provided in pages 2 through                9             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
D     Count(s)              is                                            dismissed on the motion of the United States.
              -------------
      Assessment: $100.00


D     NTAAssessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                IZI Forfeiture pursuant to order filed             5/17/2021                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. William Q. Hayes
                                                                   UNITED STATES D TRICT JUDGE
          Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.124 Page 2 of 9
AO 245B (CASO Rev, 1/19) Judgment in a Criminal Case

DEFENDANT:                 JESSE BOJORQUEZ (I)                                                      Judgment - Page 2 of 9
CASE NUMBER:               20CR3!23-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •   at _ _ _ _ _ _ _ _. A.M.                      on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                               -------------                                 ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     20CR3123-WQH
               Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.125 Page 3 of 9
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               JESSE BOJORQUEZ (1)                                                           Judgment - Page 3 of9
     CASE NUMBER:             20CR3123-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS.

                                              MANDATORY CONDITIONS
 I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
    two periodic drug tests thereafter as determined by the· court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
5.   [:g]Tue defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                             20CR3123-WQH
              Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.126 Page 4 of 9
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  JESSE BOJORQUEZ(!)                                                                       Judgment - Page 4 of9
   CASE NUMBER:                20CR3123.-WQH


                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame                                                                         ·

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not co=unicate or interact with someone they know is engaged in criminal activity. If the defendant,
   knows someone has been convicted of a felony, they must not knowingly co=unicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         20CR3123-WQH
              Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.127 Page 5 of 9
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:            JESSE BOJORQUEZ (I)                                                    Judgment - Page 5 of9
     CASE NUMBER:          20CR3123-WQH

                                    SPECIAL CONDITIONS OF SUPERVISION

        1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


        2. Resolve all outstanding warrants within 60 days.


                                                         ce, ve c e, papers, compu ers as e me m
            1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
           conducted by a United States probation officer. Failure to submit to a search may be grounds for
           revocation of release. The offender must warn any other occupants that the premises may be subject to
           searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
           when reasonable suspicion exists that the offender has violated a condition of his supervision and that
           the areas to be searched contain evidence of this violation. Any search must be conducted at a
           reasonable time and in a reasonable manner.


       4. Must not associate with any person who you know, or who a probation officer or other law enforcement
            officer informs you is a Mexican Locos Surenos criminal street gang member or any other known
          · criminal street gang member or known participant in a criminal street gang, unless given permission by
            the probation officer.


       5. Must not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
           jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
           criminal street gang affiliation, association with or membership in the Mexican Locos Surenos criminal
           street gang or any other criminal street gang, unless given permission by the probation officer.


       6. Must not knowingly loiter, or be present in locations known to be areas where gang members
          congregate, unless given permission by the probation officer.


       7. Must not display any known gang signs or gestures.



II




                                                                                                    20CR3123-WQH
  Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.128 Page 6 of 9



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 20cr3123-WQH
11                      Plaintiff,                   PRELIMINARY ORDER OF
12          v.                                       CRIMINAL FORFEITURE

13   JESSE BOJORQUEZ,
14                      Defendant.
15
16         WHEREAS, in the Information in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in specific properties of Defendant
18 JESSE BOJORQUEZ ("Defendant"), pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
19 § 2461(c), as properties involved in the violation of 18 U.S.C. § 922(g)(l), as charged
20 in the Information; and
21         WHEREAS, on or about April 21, 2021, the Defendant pied guilty before
22 Magistrate Judge Ruth Bermudez Montenegro to the one-count Information,
23 consented to the forfeiture allegations of the Information, and agreed to forfeit the
24 properties seized in connection with this case:
25               1)    One Loaded Glock 22 .40 cal. pistol, SN: BDFZ662; and
26               2)    Approximately 6 rounds of .40 caliber ammunition; and
27         WHEREAS, on May 6, 2021 this Court accepted the guilty plea of Defendant;
28 and
     Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.129 Page 7 of 9




     1          WHEREAS, by virtue of the facts set forth in the plea agreement, the
     2 United States has established the requisite nexus between the forfeited properties and
  3 the offense; and
  4             WHEREAS, by virtue of said guilty plea, the United States is now entitled to
  5 possession of the above-referenced properties, pursuant to 18 U.S.C. § 924(d)(l) and
  6 Rule 32.2 b of the Federal Rules of Criminal Procedure· and
  7            WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
  8 authority to take custody of the above-referenced properties which were found
  9 forfeitable by the Court; and
1O             WHEREAS, the United States, having submitted the Order herein to the
11 Defendant through his attorney of record, to review, and no objections having been
12 received;
13             Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
14             1.    Based upon the guilty plea of the Defendant, the United States is hereby
15 authorized to take custody and control of the following assets, and all right, title and
16 interest of Defendant JESSE BOJORQUEZ in the following properties are hereby
17 forfeited to the United States for disposition in accordance with the law, pursuant to
18       18 U.S.C. § 924(d)(l), subject to the provisions of21 U.S.C. § 853(n):
19                   1)     One Loaded Glock 22 .40 cal. pistol, SN: BDFZ662; and
20                   2)    Approximately 6 rounds of .40 caliber ammunition.
21             2.    The aforementioned forfeited assets are to be held by the United States
22 ·Customs and Border Protection in its secure custody and control.
23            3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
24 to begin proceedings consistent with any statutory requirements pertaining to
25 ancillary hearings and rights of third parties.        The Court shall conduct ancillary
26 proceedings as the Court deems appropriate only upon the receipt of timely third
27 party petitions filed with the Court and served upon the United States. The Court
28 may determine any petition without the need for further hearings upon the receipt of
                                                 -2-                          20cr3123
     Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.130 Page 8 of 9




     1 the Government's response to any petition. The Court may enter an amended order
     2 without further notice to the parties.
     3          4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
     4 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
     5 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
     6 the United States forthwith shall        ublish for thi
  7 Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
  8 the United States' intent to dispose of the properties in such manner as the Attorney
 9       General may direct, and notice that any person, other than the Defendant, having or
1O claiming a legal interest in the above-listed forfeited properties must file a petition
11 with the Court within thirty (30) days of the final publication of notice or of receipt of
12 actual notice, whichever is earlier.
13              5.    This notice shall state that the petition shall be for a hearing to
14 adjudicate the validity of the petitioner's alleged interest in the property, shall be
15 signed by the petitioner under penalty of perjury, and shall set forth the nature and
16 extent of the petitioner's right, title or interest in the forfeited property and any
17 additional facts supporting the petitioner's claim and the relief sought.
18             6.     The United States shall also, to the extent practicable, provide direct
19 written notice to any person known to have alleged an interest in the properties that
20 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
21       published notice as to those persons so notified.
22             7.     Upon adjudication of all third-party interests, this Court will enter an
23 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
24 referenced assets, in which all interests will be addressed.
25 II
26 II
27 II
28
                                                   -3-                        20cr3123
     Case 3:20-cr-03123-WQH Document 41 Filed 08/13/21 PageID.131 Page 9 of 9




 1           8.   Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4
 5 Dated: May 17, 2021                         ~~;2./~
                                                Hon. William Q. Hayes
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -4-                          20cr3123
